Per Curiam.
The petitioner has filed what is entitled “Petition For Leave To Proceed in Forma Pauperis.” In his petition, which is quite voluminous, it appears that in 1944 he was charged with rape on an eleven year old girl, pleaded guilty and was sentenced accordingly. Counsel was appointed for him for that purpose. Following that he continually bombarded the coiirts with various types of petitions. It appears from his own statement that he filed a petition for a writ of error coram nobis in the Putnam Circuit Court, which was heard and denied.
It further appears that he has continually petitioned the Public Defender for aid and the Public Defender denied the same, referring to the fact that the petitioner filed a petition for writ of habeas corpus in the United States Court for the Northern District of Indiana and had a full hearing upon all the issues he now asks to raise. The court, in denying the petition, stated:
“In his petition for Writ of Habeas Corpus petitioner alleged that he was not advised of his right to counsel; that he was denied counsel; that he was lacking in sufficient intelligence to knowingly waive his right to counsel; that he was not of sufficient intelligence to understand the charge against him and that he was induced, by duress of police officers, prior to his arraignment, into pleading guilty and waiving his right to counsel.
“This court held a full hearing on all of the above contentions in the Court room of this court on September 13, 1960. After hearing all the testimony and evidence offered in support of the *7petition, this court entered an Order of September 30, 1960, wherein it found that Petitioner wholly failed to meet his burden of proof to establish his allegations by a preponderance of the evidence.
“This court is of the opinion that the September 30,1960 Order and Finding were supported by substantial evidence and were not erroneous and that to grant this Certificate would not serve the ends of justice.”
“Therefore, it is ordered, that the petition to proceed in forma pauperis and for a Certificate of Probable Cause be, and the same, hereby, is denied.”
Litigation has to end some time. It appears that petitioner has been given more than the usual opportunity to be heard upon his claimed errors.
The petition is ordered stricken from the files.
Note. — Reported in 201 N. E. 2d 696.